Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The art does not disclose a system or method of additive manufacture with layer by layer direct energy deposition where a base has a first surface where an object is formed and a second surface opposite the first surface, where a depositor deposits material on the first surface by layers, an energy source directs a beam at the material to fuse layers, and a heating element is in direct physical contact with the second surface and conductively heats the base; nor the heating element extending through passages within a preexisting component, where the heating element has tubing that circulates a heated fluid with a heat controlled bath apparatus connected to the tubing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761